           Case 1:16-cv-08160-PAE Document 238 Filed 03/26/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    ELENI MIGLIS, et al.,                                                       3/26/19
                 Plaintiffs,                            1:16-CV-08160 (PAE)
          -against-
                                                        ORDER
    BED BATH AND BEYOND, INC.,
                 Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed the parties’ joint letter dated March 22, 2019 (Dkt.
No. 236), seeking approval of their proposed Settlement and Release Agreement (Agreement)
(Dkt. No. 236-1) pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).
For the reasons that follow, the application will be denied, without prejudice to renewal after the
parties have modified ¶¶ 7 and 19 of the Agreement in accordance with this Order.

                                          Background

        Plaintiffs Eleni Miglis, Hector Caraballo, Bryan LaForest, Guy-Robert Desir, Radica
Kutwaru, Andrew Certoma, John Cutajar, and Alexis Carree were Assistant Store Managers
(ASMs) at stores operated by defendant Bed, Bath & Beyond, Inc. (BBB) in New York. They
brought (or opted into) this action under the Fair Labor Standards Act (FLSA) and the New York
Labor Law (NYLL), alleging principally that defendant misclassified them as “exempt” under the
federal and state statutes and consequently failed to pay them overtime compensation for their
hours in excess of 40 per week. See Second Am. Compl. (Dkt. No. 90), ¶¶ 15-18, 103. 1

       The parties reached agreement on the material terms of the Agreement at a settlement
conference supervised by the undersigned Magistrate Judge on February 21, 2019. (See Dkt. Nos.
227, 231.) Thereafter, the parties consented to disposition of their motion for approval of the
Agreement by a Magistrate Judge. (Dkt. No. 237.)

                                         The Agreement

       The Agreement requires defendant BBB to pay a total of $237,500 to plaintiffs and their
attorneys in full settlement of plaintiffs’ FLSA and NYLL claims arising out of their work for BBB
as ASMs. Ag. ¶¶ 1-2. The attorneys’ fee portion will be $78,595.29, which is one-third of the net
settlement amount after reimbursement of costs in the amount of $1,714.12. Id. ¶ 2(i).



1
 Some of the current plaintiffs also served as Department Managers (DMs) at BBB stores, see Ag.
¶ 1, and in that capacity sought to challenge defendant’s use of a “fluctuating work week.” See
Second Am. Compl. ¶¶ 5-9, 102. Those claims were dismissed on summary judgment on February
21, 2018 (Dkt. No. 177), and are excluded from the scope of the Agreement. See Ag. ¶ 1.
         Case 1:16-cv-08160-PAE Document 238 Filed 03/26/19 Page 2 of 3



         The Agreement includes a one-way general release whereby the plaintiffs will “waive,
release and forever discharge BBB, including its predecessors, parent, subsidiaries, affiliates, and
related companies, and all of its and their respective past and present employees, directors, officers,
shareholders, attorneys, representatives, insurers, agents, successors, and assigns . . . from and with
respect to any and all legally waivable claims, grievances, injuries, controversies, agreements,
covenants, promises, debts, accounts, actions, causes of action, suits, arbitrations, sums of money,
attorneys’ fees and costs . . . damages, or any right to any monetary recovery or any other personal
relief, whether known or unknown, in law or in equity, by contract, tort or pursuant to federal, state
or local statute, regulation, ordinance or common law, which the Plaintiffs now have, ever had, or
now could have, based upon or arising from any fact or set of facts, whether known or unknown
to the Plaintiffs, from the beginning of time until the Effective Date of this Agreement.” Ag. ¶ 7(a).
The release does not extend to: (i) claims arising after the Agreement’s effective date; (ii) claims
under the Agreement itself; or (ii) the “Excluded Claims,” that is, claims arising out of plaintiffs’
employment as DMs receiving pay based on “the Fluctuating Work Week methodology.” Id. ¶¶ 1,
7(b). The release also excludes “rights which as a matter of law cannot be waived” and “does not
limit” the plaintiffs’ rights to file a charge with an appropriate government agency or participate
in a government investigation or proceeding. Id. ¶ 7(d).

       The Agreement does not contain any confidentiality or non-disparagement clause.
However, it provides that plaintiffs “shall not solicit current or former employees of BBB to pursue
claims against BBB, or its affiliated companies.” Ag. ¶ 19.

         The Agreement also contains a severability clause: “If any provision of this Agreement . . .
is held invalid, such invalidation shall not affect other provisions or applications of this Agreement
and to this end, the provisions of this Agreement are declared to be severable.” Ag. ¶ 13. However,
the severability clause does not extend to the general release in ¶ 7. Instead, the Agreement
provides: “if the Release provided for in Paragraph 7 is declared or adjudged invalid or
unenforceable for any reason, as a result of any challenge to its validity or enforceability not
initiated or maintained or participated in by the Plaintiffs or anyone acting on their behalf, the
entire Agreement shall be a nullity and BBB may pursue a claim against the Plaintiffs for
repayment of the consideration provided in this Agreement.” Ag. ¶ 13.

                                              Analysis

      The Court concludes that the terms of the Agreement are fair and reasonable as required
by Cheeks, 796 F.3d at 206, except for the release and solicitation provisions in ¶¶ 7 and 19.

        The Court cannot approve the Agreement’s release provision, in its current form, for two
reasons. First, the definition of “BBB Releasees” – which includes defendant’s “predecessors, par-
ent, subsidiaries, affiliates, and related companies, and all of its and their respective past and
present employees, directors, officers, shareholders, attorneys, representatives, insurers, agents,
successors, and assigns” – is overly broad. As written, the Agreement could be used, for example,
to bar any claim by a plaintiff against any individual or institutional investor of BBB, a company
listed on the NASDAQ stock exchange. “To pass muster under Cheeks,” the release “must be lim-
ited to include only . . . the corporate defendants’ predecessors and successors, and any other
person or entity that plaintiffs claim, or may claim, to have been their employer for purposes of

                                                  2
         Case 1:16-cv-08160-PAE Document 238 Filed 03/26/19 Page 3 of 3



their work at” BBB. See Garcia v. Good for Life by 81, Inc., 2018 WL 3559171, at *4 (S.D.N.Y.
July 12, 2018) (Moses. M.J.) (providing an example of acceptable language); Lopez v. Poko-St.
Ann L.P., 176 F. Supp. 3d 340, 346 (S.D.N.Y. 2016) (same)

        Second, the release itself is broad – extending well beyond the wage and hour claims being
settled – but runs only in favor of defendant. This Court’s practice is to approve general releases
in FLSA settlements, but only if (i) the plaintiffs no longer work for the defendants and (ii) the
general release is mutual. See Cionca v. Interactive Realty, LLC, 2016 WL 3440554, at *3-4
(S.D.N.Y. June 10, 2016) (Moses, M.J.); Weng v. T&W Rest., Inc., 2016 WL 3566849, at *5
(S.D.N.Y. June 22, 2016) (Moses, M.J.). If defendant is unwilling to reciprocate, plaintiffs’ release
should be limited to their wage and hour claims. See, e.g., De Jesus Galindo v. BLL Rest. Corp.,
2018 WL 1684412, at *2 (S.D.N.Y. Apr. 6, 2018) (“the general release provision is impermissible
because it is not mutual”).

        Additionally, the Court cannot approve the provision prohibiting plaintiffs from soliciting
other current or former employees of BBB to pursue claims against BBB. Ag. ¶ 19. “To prohibit
those who have vindicated their rights from sharing their success with others by threatening their
livelihood – whether by denying them the agreed upon settlement money or penalizing them with
liquidated damages – undermines the basic purpose of FLSA.” Pena v. San Miguel Transp., Inc.,
2015 WL 1938144, at *2 (S.D.N.Y. Apr. 7, 2015) (declining to enforce a provision “requiring that
plaintiffs refrain from ‘encourag[ing] any current or former employee . . . to bring any charge,
lawsuit, or legal action against’” defendants).

        Were the solicitation prohibition provision the Court’s only concern, the Court could mod-
ify the Agreement, sua sponte, to exclude the offending language from the Agreement, and
approve the Agreement as modified. See, e.g., Garcia, 2018 WL 3559171, at *5 (relying on a
severability clause to approve an FLSA settlement agreement as modified). However, pursuant to
paragraph 13 of the Agreement, the Court may not modify the Agreement’s release provision with-
out nullifying the entire Agreement. Ag. ¶ 13.

                                            Conclusion

       For the reasons set forth above, I cannot approve the Agreement as fair and reasonable until
and unless the parties modify the release in ¶ 7 and remove the employee solicitation clause in ¶ 19
to address the issues outlined above. If the parties wish to do so, they shall submit their revised
Agreement (or an appropriate addendum thereto) no later than April 20, 2019.

       Dated: New York, New York
              March 26, 2019
                                                      SO ORDERED.



                                                      ________________________________
                                                      BARBARA MOSES
                                                      United States Magistrate Judge


                                                 3
